

117 HR 3035 IH: Preventing Foreign Attempts to Erode Healthcare Innovation Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3035IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Donalds (for himself, Mr. Banks, Ms. Salazar, Mr. Budd, Mr. DesJarlais, Mr. Hudson, Mr. Fallon, Mrs. Hinson, Mr. Harris, Mr. Steube, Mr. Tiffany, Mr. LaMalfa, Mrs. Walorski, Mr. Duncan, Mr. Hagedorn, and Mr. C. Scott Franklin of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit the authorization of appropriations to the United States Trade Representative for supporting a measure at the World Trade Organization waiving certain intellectual property rights, and for other purposes.1.Short titleThis Act may be cited as the Preventing Foreign Attempts to Erode Healthcare Innovation Act.2.FindingsCongress finds the following:(1)The COVID–19 pandemic precipitated a global response to the need for treatments, therapeutics, and vaccines, challenging the life sciences community to innovate at an unprecedented pace.(2)In response to this need, life sciences companies across the globe have brought over 600 novel COVID–19 treatments under development, including 130 vaccines in clinical trials and 176 in pre-clinical trials.(3)Predictable, transparent, and enforceable intellectual property rights have been a cornerstone of establishing the United States as an innovation hub before and during the pandemic.(4)The first two COVID–19 vaccines to be authorized for emergency use in the United States employ mRNA technology that applies years of scientific research driven by effective, internationally recognized intellectual property rights, underscoring the historic mobilization in response to the pandemic that has resulted in unprecedented partnerships between governments and business to develop and deploy intellectual property solutions in record time.(5)The petition, led by India and South Africa, before the World Trade Organization’s Trade-Related Aspects of Intellectual Property Rights Council, seeking a waiver to suspend all intellectual property rights associated with COVID–19 innovations, would establish unnecessary barriers to innovation that put at risk the life-saving solutions to the pandemic the world desperately needs.(6)Proper and effective intellectual property rights enable the greatest access to life-saving cures and treatments through voluntary licensing agreements and other valuable partnerships already being established between life sciences innovators and vaccine manufacturers across the globe.(7)Inadequate United States leadership in defending intellectual property rights internationally invites foreign competitor governments, including the Government of China, to take advantage of weak global protections, thereby undermining American investment and United States leadership in the life sciences.3.Sense of CongressIt is the sense of Congress that—(1)the United States should continue to promote strong international property rights internationally; and(2)it is in the national interest of the United States to oppose efforts to transfer American intellectual property and technology to China or other countries seeking to profit off United States investments.4.Prohibition on use of fundsNone of the funds authorized to be appropriated or otherwise made available to the United States Trade Representative may be used to support, allow, or facilitate the negotiation or approval of—(1)the Waiver from Certain Provisions of the TRIPS Agreement for the Prevention, Containment, and Treatment of COVID–19 put forth by India and South Africa; or(2)any other measure at the World Trade Organization to waive intellectual property rights.